Citation Nr: 1427116	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for status post laryngectomy for cancer of the larynx (claimed as head and neck cancer), to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2013, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 

During an August 2009 VA PTSD examination, the Veteran was diagnosed with depression.  Therefore, the claim for PTSD has been recharacterized to encompass any acquired psychiatric disorder.   Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's March 2013 Board hearing, the Veteran stated that he believes his laryngeal cancer and diabetes mellitus are related to either herbicide exposure or chemical exposure from a July 1967 fire aboard the USS Forrestal.  While the RO adjudicated these claims as due to herbicide exposure, direct service connection was not addressed.  As the Veteran alleges that these conditions are related to a verified in-service fire aboard the USS Forrestal, the Veteran should be afforded a VA examination.  

During his August 2009 VA PTSD examination, the Veteran was diagnosed with depression related to his laryngeal cancer.  As the Veteran's laryngeal cancer claim is being remanded for further development, the Board finds that the acquired psychiatric disability claim is an inextricably intertwined issue that must be addressed after the laryngeal cancer service connection claim is resolved.  

The Veteran testified that he receives all his medical treatment at the VA Medical Center in Hampton, VA.  The last treatment records associated with the claims folder are to November 2009.  On remand, any additional records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran, including those dated since November 2009.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate a VA examination to determine the etiology of the Veteran's laryngeal cancer and diabetes mellitus.  The claims file and any pertinent records should be made available to and reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's laryngeal cancer or diabetes mellitus is related to service.

The examiner is specifically asked to address the Veteran's contention that his conditions are related to fumes that he breathed in during a July 1967 fire aboard the USS Forrestal. 

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

